department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer company a state a state b state c agreement agreement year year date date dollar_figurea dollar_figureb dollar_figurec x issue whether the ceding company under a retrospectively rated reinsurance treaty may reduce its premiums earned under sec_832 by an estimate of additional premiums that it estimates will be due to the reinsurer in acordance with a retrospective rating formula conclusion although sec_832 appears to limit the reduction of premiums earned to reinsurance paid rather than payable such an interpretation would improperly place insurers on a cash_basis method_of_accounting in determining underwriting_income under sec_832 and b thus in the present case taxpayer’s liability for additional reinsurance premiums payable by taxpayer to company a should be taken into account by taxpayer as a reduction in its premiums earned under sec_832 for the taxable_year in which the liability for payment of these additional premiums is ascertainable based on the loss experience of the reinsured contracts facts taxpayer provides medical malpractice coverage to physicians hospitals and medical facilities in states a b and c it appears that taxpayer writes these policies on a claims made basis taxpayer entered into two excess of loss reinsurance arrangements with company a under agreement executed on date year taxpayer is responsible for the investigation settlement and defense of all claims and losses company a may review taxpayer’s records of claims and losses agreement further provides that taxpayer shall pay an annual flat reinsurance_premium in the amount of dollar_figurea with a fixed commission allowance of x thus although the premium for the reinsurance is dollar_figurea taxpayer is entitled to retain as its commission x of dollar_figurea unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect during the taxable_year in issue under a claims made policy the insurer only provides coverage for claims filed during the policy year under an excess of loss reinsurance policy the reinsurer agrees to be liable for claims filed with the insurer to the extent that each claim or an aggregation of claims exceed a certain amount this flat reinsurance_premium is subject_to a retroactive adjustment which may subsequently increase or decrease the annual flat reinsurance_premium although the policy provision concerning the premium_adjustment is unclear the revenue_agent obtained schedules which reflect that the annual flat reinsurance_premium after taking into account the x reinsurance commission retained by taxpayer may be adjusted to a maximum amount of dollar_figureb and to a minimum amount of dollar_figurec an adjustment to the flat reinsurance_premium is calculated yearly ie for each experience period the adjusted reinsurance_premium payable for that experience period is calculated at the statement date the first of which is two years after the close of the policy year and annually thereafter until all claims under the policy are fully discharged accordingly taxpayer’s flat premium is not adjusted until two years after the close of the policy year these adjusted premiums are based upon definitive statements of policy losses which taxpayer provides to company a thus company a must pay promptly to taxpayer its portion of such losses and two years after the close of the coverage period company a furnishes taxpayer with a statement reflecting the amount of additional reinsurance_premium due or refundable under the terms of the retrospective rating provisions agreement which took effect on date year is similar to agreement with some minor differences taxpayer has prepared an actuarial projection of the ultimate premiums due under its retrospective insurance arrangements through year taxpayer immediately reduces its premiums earned by the amount of these estimates thereby decreasing its taxable_income taxpayer makes these calculations prior to the statement date therefore taxpayer reduces its premiums earned before actually paying additional premium to company a the field argues that taxpayer is not entitled to reduce its premiums earned for retrospective insurance premiums payable to company a until the premiums are actually paid in so doing the field cites sec_832 which allows a deduction for premiums_paid for reinsurance law and analysis since taxpayer is an insurance_company other than a life_insurance_company it is taxable under sec_831 et seq under sec_832 the term taxable_income means gross_income as that term is defined in sec_832 less the deductions allowed by sec_832 under sec_832 gross_income includes inter alia the sum of the combined gross amount earned during the taxable_year from investment_income and from underwriting_income as provided in this subsection sec_832 defines underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred under sec_832 the term premiums earned is defined in part as the amount of gross premiums written on insurance contracts during the taxable_year less return_premiums and premiums_paid for reinsurance sec_832 on the basis of a literal interpretation of the phrase premiums_paid for reinsurance provided in sec_832 the field argues that an insurer cannot reduce its premiums earned by the amount of premiums ceded to reinsurers unless the ceded premiums are actually paid during the taxable_year accordingly the field argues that taxpayer in this case cannot reduce its premiums earned under sec_832 by amounts that it anticipates that it will pay to company a in subsequent taxable years in addition the field also contends that because sec_1 g provides that economic_performance with respect to an accrual_method taxpayer’s liability for insurance premiums occurs as the premiums are paid insurers ceding premiums to a reinsurer should be subject_to the same standard thus the field attempts to parallel insurers purchasing reinsurance with any accrual_method taxpayer purchasing direct insurance we first look to revrul_77_453 1977_2_cb_236 in which the service addressed a situation where the taxpayer a stock casualty insurer had in force an excess of loss type reinsurance treaty during the taxable_year the taxpayer paid a base premium at the time that the treaty became effective and was required to pay additional premiums to the reinsurer depending upon the taxpayer’s losses actually reported and incurred on date the taxpayer computed that it would owe the reinsurer dollar_figurex on date based upon losses_incurred and reported to the taxpayer for the period date to date the taxpayer accrued the dollar_figurex as a liability for the taxable_year and reduced its gross premiums written by that amount the service agreed with the taxpayer’s position holding that an insurer may reduce gross premiums written for reinsurance premiums not yet paid as long as the amount of the anticipated reinsurance premiums is reasonably ascertainable likewise the service held that the reinsurer must include in its gross premiums written the amount of the reinsurance premiums which it has a fixed_right to receive when the amount is reasonably ascertainable thus the field’s position that insurers can only reduce gross premiums written by reinsurance premiums actually paid is contrary to the holding of revrul_77_453 in this regard underlying the ruling is gcm i550-74 date under identical facts to those presented in the ruling the gcm specifically addressed whether the language premiums_paid for reinsurance under sec_832 meant that premiums for reinsurance are deductible by the reinsured only when actually paid to the reinsurer rejecting the argument that the phrase premiums_paid for reinsurance should be interpreted literally the gcm explains that the phrase gives rise to a definitional problem rather than an accounting problem in doing so the gcm indicates that the code treats liabilities of an insurer for reinsurance premiums as a reduction from gross premiums earned and not as a business deduction thus the gcm explains that the code treats insurers covered by reinsurance agreements as agents of the reinsurer with respect to that portion of gross premiums written by the insurer which must be ceded to the reinsurer once risk has shifted from insurer to reinsurer through an agreement the insurer cannot earn premiums which must be ceded to the reinsurer accordingly the gcm explains that the phrase premiums_paid for reinsurance has a special meaning for purposes of computing the underwriting_income of insurers the gcm concludes that sec_832 allows insurers covered by reinsurance to reduce gross premiums written when the risks underlying the reinsurance agreement are transferred to the reinsurer and the amount payable to the reinsurer may be determined with reasonable accuracy in the present case placing taxpayer on a cash_basis with respect to reinsurance premiums payable would not clearly reflect the insurer’s income under sec_832 insurers must reduce losses_incurred by the change in reinsurance recoverable during the taxable_year therefore an insurer covered by reinsurance cannot reduce its gross premiums earned by liabilities for losses_incurred when the liabilities are those of the reinsurer accordingly the field’s position would place insurers in a whipsaw insurers could not deduct premiums payable to reinsurers pursuant to an agreement until the premiums are actually paid but insurers must reduce their deduction for losses_incurred to the extent that the reinsurer is obligated to provide coverage pursuant to the same agreement we also conclude that the economic_performance rules under sec_461 do not apply in this context under general tax accrual rules a liability is incurred in the taxable_year in which all events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to that liability sec_1 a i sec_1_461-4 and g examples provide that economic_performance occurs with respect to a liability for insurance premiums when the taxpayer actually pays the premium although at first blush an insurer purchasing reinsurance appears similar to a taxpayer purchasing direct insurance insurers are taxed under a different scheme than other taxpayers since taxpayer in this case is an insurance_company its liability to pay reinsurance premiums to company a is not an item of expense rather it is a component of its premiums earned which in turn is a component of gross_income accordingly the economic_performance rules of sec_461 are not applicable to an insurer’s liability to pay reinsurance premiums in this regard we note that if property and casualty insurers were required to determine their premium income in accordance with general tax accrual principles the code would not require a special definition of the term premiums earned cf 54_tc_935 acq c b xx explaining that the terms losses_incurred and unpaid_losses in sec_832 includes estimated liabilities which have not otherwise accrued as a deduction because application of accrual accounting rules to property and casualty insurers would render unnecessary the special statutes and regulations applicable to insurance_companies lastly we note that in 57_tc_58 acq revrul_73_302 1973_2_cb_220 the tax_court concluded that an insurer could reduce its premiums earned by the amount it estimated that it would return to policyholders pursuant to a retrospectively rated insurance_policy the court in bituminous rejected the service’s argument that only those liabilities for retrospective rate credits that satisfied the all_events_test were properly deductible explaining that the method_of_accounting applicable to insurers relies extensively on the use of estimates which would be improper under general tax accrual rules we conclude in the present case that the liability for the additional reinsurance premiums payable by taxpayer to company a should be taken into account by taxpayer as a reduction in its premiums earned under sec_832 for the taxable_year in which the liability for payment of these additional premiums is ascertainable based on the loss experience of the reinsured contracts since this liability is taken into account on the basis of loss experience rather than on the basis of the all_events_test the economic_performance rules do not apply to the liability case development hazards and other considerations none please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc
